Case: 16-11826   Date Filed: 12/12/2016   Page: 1 of 4


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 16-11826
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 0:14-cv-62095-WPD



ERIC WATKINS,

                                                          Plaintiff-Appellant,

                                versus


SIX UNKNOWN BROWARD SHERIFF JAIL DEPUTIES, et al.,


                                                                   Defendants,


BSO SHERIFF SCOTT ISRAEL,
MARK PINNOCK,
BSO Jail Deputy,
ELIAS PINO,
BSO Jail Deputy,
DANNY POLK,
BSO Jail Deputy,
GREGORY GORDON,
BSO Jail Deputy, et al.,

                                                       Defendants-Appellees.
               Case: 16-11826     Date Filed: 12/12/2016    Page: 2 of 4


                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                (December 12, 2016)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Eric Watkins appeals the sua sponte dismissal of his amended complaint

against Scott Israel, the Sheriff of Broward County, six unnamed deputies, and

three unnamed medical technicians in the Broward County Jail. See 42 U.S.C.

§ 1983. Watkins challenges the dismissal of his complaint that Sheriff Israel denied

him access to the courts. See 28 U.S.C. § 1915(e)(2)(B)(ii). Watkins also

challenges the denial of his motions to alter or amend and for relief from the

judgment that dismissed without prejudice his complaints against the nine

unnamed employees. See Fed. R. Civ. P. 59(e), 60(b). We affirm.

      The district court did not err by dismissing Watkins’s complaint against

Sheriff Israel. Watkins failed to allege facts supporting a plausible inference that

“systemic official action frustrate[d] [him] in preparing and filing suits at the

present time.” See Christopher v. Harbury, 536 U.S. 403, 413 (2002). Watkins

alleged that Sheriff Israel refused to voluntarily identify six deputies who allegedly

assaulted Watkins or to identify three medical technicians who allegedly withheld


                                           2
              Case: 16-11826     Date Filed: 12/12/2016    Page: 3 of 4


treatment from Watkins. But Sheriff Israel’s inaction did not thwart Watkins from

“preparing and filing [his] suit[].” See id. Watkins could have acquired the

information he sought by, for example, requesting discovery, see Fed. R. Civ. P.

26(b), serving interrogatories, see id. R. 33, or requesting documents about the

incidents alleged in his complaint, see id. R. 34. Watkins’s failure to prosecute his

case was attributable to his failure to use the methods of discovery available to him

under the Federal Rules of Civil Procedure and not to an unconstitutional denial of

access to courts.

      The district court also did not abuse its discretion when it denied Watkins’s

motions to alter or amend and for relief from the judgment that dismissed his

complaints against the unnamed deputies and technicians. See Fed. R. Civ. P.

59(e), 60(b)(6). The district court dismissed Watkins’s complaints after he failed to

serve process on the unnamed employees within 120 days, as required under

Federal Rule of Civil Procedure 4(m), and after he failed to respond to an order to

show cause for his lack of service. The district court acted within its discretion

when it determined that Watkins failed to take reasonable steps to identify the

unserved defendants. Watkins’s postjudgment motion alleged no “manifest errors

of law or fact” that warranted an alteration or amendment of the judgment under

Rule 59(e), see Hamilton v. Sec’y, Florida Dep’t of Corr., 793 F.3d 1261, 1266

(11th Cir. 2015), nor did his motion establish “that the circumstances [were]


                                           3
              Case: 16-11826     Date Filed: 12/12/2016   Page: 4 of 4


sufficiently extraordinary to warrant relief” under Rule 60(b)(6), see Cano v.

Baker, 435 F.3d 1337, 1342 (11th Cir. 2006). Because the dismissal was without

prejudice, Watkins could refile his complaint.

      We AFFIRM the dismissal of Watkins’s amended complaint.




                                         4